Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 10, 2019

                                         No. 04-18-00014-CV

                                        Virginia BRETADO,
                                              Appellant

                                                   v.

                      NATIONWIDE MUTUAL INSURANCE COMPANY,
                                     Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-09066
                            Honorable Antonia Arteaga, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice (not participating)
                  Patricia O. Alvarez (recused)

       Appellant’s second motion for extension of time to file appellant’s motion for rehearing
is GRANTED. But see TEX. R. APP. P. 49.3 (“A motion for rehearing may be granted by a
majority of the justices who participated in the decision of the case. Otherwise, it must be
denied.).


           It is so ORDERED on this 10th day of January, 2019.

                                                                    PER CURIAM



           ATTESTED TO: _________________________
                        KEITH E. HOTTLE,
                        Clerk of Court